PER CURIAM.
Timmy Lee Gilmore appeals the sentences imposed following the violations of his community control. We reverse the sentences.
Gilmore pled guilty to three counts of attempted sexual battery and one count of lewd and lascivious conduct and was placed on community control. He committed multiple violations of his community control. The tri*648al court revoked Gilmore’s community control and sentenced him to concurrent terms of thirty years in prison for each of the attempted sexual battery counts and fifteen years in prison for the lewd and lascivious act. Gilmore appeals only the sentences.
When there are multiple violations, the sentences may be increased one cell or guidelines range for each violation. See Williams v. State, 594 So.2d 273 (Fla.1992). However, the term “multiple violations” refers to successive violations which follow the reinstatement or modification of the community control rather than the violation of several conditions of a single order. See Williams, 594 So.2d at 273 n. 3.
The trial court in this case increased Gilmore’s sentence three cells. This was erroneous because the three violations of community control were not successive violations which followed the reinstatement or modification of Gilmore’s community control. See Williams, 594 So.2d 273; see also, Williams v. State, 720 So.2d 590, 23 Fla. L. Weekly D2323 (Fla. 2d DCA Oct.16, 1998).
Accordingly, we vacate Gilmore’s sentences and remand for resentencing with a corrected scoresheet which reflects only a single violation of community control.
Reversed and remanded.
THREADGILL, A.C.J., and NORTHCUTT and GREEN, JJ., Concur.